Order entered March 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00056-CV

                                 ALVIN SCOTT, Appellant

                                              V.

                            PROVIDENCE TOWERS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-06414-E

                                          ORDER
       We DENY appellee’s February 26, 2015 motion to dismiss the appeal for want of

jurisdiction. See Rice v. Pinney, 51 S.W.3d 705, 707 (Tex. App.—Dallas 2001, no pet.) (where

issue of possession moot, issues independent of possession reviewable on appeal).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE